Exhibit 10.1

Constellation Energy Partners LLC

2009 Omnibus Incentive Compensation Plan

Grant Agreement Relating to

Unit-Based Awards - Executives

Grantee: [—]

Grant Date: April [—], 2011

1. Grant of Unit-Based Awards.

(a) Grant. Constellation Energy Partners LLC, a Delaware limited liability
company (the “Company”), hereby grants to you [—] Unit-Based Awards (each, a
“UBA”) under the Constellation Energy Partners LLC 2009 Omnibus Incentive
Compensation Plan (the “Plan”) on the terms and conditions set forth herein and
in the Plan, which is attached hereto as Appendix A and incorporated herein by
reference as a part of this agreement (the “Grant Agreement”). Each UBA has a
value of $100.00 (the “Cash Value”).

(b) General. Capitalized terms used in this Grant Agreement but not defined
herein shall have the meanings ascribed to such terms in the Plan, unless the
context requires otherwise.

2. Vesting of UBAs.

(a) Vesting Date. The UBAs shall fully vest on the earlier of (i) December 31,
2013 (the “UBA Termination Date”), (ii) a Change of Control or (iii) a
Qualifying Event (the earlier of such dates, the “Vesting Date”). Except as
otherwise provided in Section 2(b), the UBAs shall become payable on the UBA
Termination Date at the following applicable percentage:

(i) if the Unit Price is less than $3.50, then 0%;

(ii) if the Unit Price is equal to or greater than $3.50 and less than $4.00,
then 50%;

(iii) if the Unit Price is equal to or greater than $4.00 and less than $6.00,
then 100%; and

(iv) if the Unit Price is equal to or greater than $6.00, then 200%.

(b) Change of Control. Notwithstanding Section 2(a), if the Vesting Date arises
as a result of a Change of Control specified in clause (iii) (Business
Combination) (including a cash tender offer), (iv) (Liquidation) or (v) (Asset
Sale) of the definition thereof in the Employment Agreement, the UBAs shall be
payable as of the date of such Change of Control in amounts, if any, based on
the applicable Unit Price and percentage set forth in clauses (i) through
(iv) of Section 2(a). In connection with the payment of a UBA as a result of a
Change of Control event described in the preceding sentence, if the payment is
subject to Section 409A of the Internal Revenue Code (“Code”), the definition of
such Change of Control event is intended to comply with the definition of change
in control under Section 409A of the Code and, to the extent that such
definition does not so comply, such definition shall be modified to the extent
necessary to ensure that such definition complies with the definition of change
in



--------------------------------------------------------------------------------

control prescribed in the regulations or other regulatory guidance issued under
Section 409A of the Code by the appropriate governmental authority. For the sake
of clarity, any such modification shall not affect the vesting of such UBA under
Section 2(a) under the terms of the Change of Control event as originally
written, and if the UBA is not payable under the terms of the Change of Control
event as originally written because of any such modification, it shall be
payable on the UBA Termination Date (or such earlier date as permissible) using
the Unit Price as determined under Section 2(d)(iii)(B) or (C), as applicable.

(c) Interpolation. If the Unit Price falls within one of the ranges set forth in
Section 2(a)(ii), (iii) or (iv), then the percentage of UBAs that shall be
payable shall be interpolated on a linear basis based on the Unit Price within
such applicable range.

(d) Definitions.

(i) As used herein, “Change of Control” shall have the meaning set forth in that
certain Employment Agreement, dated May 1, 2009, between the Company and
Grantee, as amended, restated or otherwise modified from time to time (the
“Employment Agreement”).

(ii) As used herein, “Qualifying Event” means (1) death of Grantee, (2) delivery
by the Company of a Disability Notice with respect to Grantee, (3) Involuntary
Termination of Grantee, or (4) a CEG Ownership Event (with each of the foregoing
capitalized terms having the definitions therefore set forth in the Employment
Agreement)).

(iii) As used herein, “Unit Price” means:

(A) if determined on the UBA Termination Date, the average of the closing prices
for the Units for the twenty (20) trading days immediately prior to and
including the UBA Termination Date, as reported on the NYSE Arca or any other
exchange or quotation system on which the Units are then-traded;

(B) if determined on the date of a Change of Control specified in clause
(iii) (Business Combination) of the definition thereof in the Employment
Agreement, the value of the per Unit consideration paid to holders of Units in
connection with such transaction; and

(C) if determined on the date of a Change of Control specified in clause
(iv) (Liquidation) or (v) (Asset Sale) of the definition thereof in the
Employment Agreement, the per Unit value to be distributed to holders of Units
in connection with such transaction after taking into account all cash payments
to be made to all holders of Unit-based awards then outstanding.

(e) Forfeiture.

(i) Subject to Sections 2(a) and 2(e)(ii), all UBAs that are then unvested shall
become forfeited, null and void on the date on which Grantee’s employment by the
Company or its Affiliates is terminated.

 

2



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary herein, if Grantee’s Employment
Agreement provides for a treatment of the UBAs that differs from this Section 2,
then the terms of the Employment Agreement shall control upon the termination of
Grantee’s employment by the Company or its Affiliates.

(f) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part any forfeiture pursuant to this Section 2.

3. Cash Settlement. Subject to the tax withholding requirements of Section 4,
any vested UBAs shall be paid in cash to Grantee (a) if payable on the UBA
Termination Date, within thirty (30) days after the UBA Termination Date and
(b) if payable because of a Change of Control, within three (3) business days
after the Change of Control, with payment in each case being an amount equal to
the number of UBAs granted pursuant to this Agreement multiplied by the
applicable percentage set forth in Section 2(a) multiplied by the Cash Value.
For all purposes of this Grant Agreement, Grantee shall be considered to have
terminated employment with the Company when Grantee incurs a “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder. If any payment
under this Grant Agreement would be subject to additional taxes under
Section 409A of the Code because the timing of such payment is not delayed as
provided in Section 409A(a)(2)(B) of the Code, then such payment shall be paid
on the date that is six months after the date of Grantee’s termination of
employment with the Company (or if such payment date does not fall on a business
day of the Company, the next following business day of the Company), or such
earlier date upon which such payment can be paid under Section 409A of the Code
without being subject to such additional taxes.

4. Withholding of Tax. The Company or any Affiliate is authorized to withhold
from any payment due pursuant to this Grant Agreement or from any compensation
or other amount owing to Grantee the amount (in cash, Units, other securities or
other property) of any applicable taxes payable at the minimum statutory rate in
respect of this Grant Agreement, the vesting or any payment or transfer under
the Grant Agreement and to take such other action as may be necessary in the
opinion of the Company to satisfy its withholding obligations for the payment of
such taxes, and in this regard, such withholding obligation may be satisfied by
Grantee timely remitting (in cash, check or wire transfer) to the Company or the
Internal Revenue Service, at the Company’s election, the amount of any such
applicable taxes (as determined by the Company).

5. No Unit Ownership or Voting Rights. The UBAs shall not vest Grantee in any
ownership of Units, any voting rights with respect to Units or any right to
receive distributions with respect to Units.

6. Limitations on Transfer. All rights under this Grant Agreement shall belong
to Grantee alone and may not be transferred, assigned, pledged or hypothecated
by Grantee in any way (whether by operation of law or otherwise), other than by
will or the laws of descent and distribution and shall not be subject to
execution, attachment or similar process. Upon any attempt by Grantee to
transfer, assign, pledge, hypothecate or otherwise dispose of such rights
contrary to the provisions in this Grant Agreement or the Plan, or upon the levy
of any attachment or similar process upon such rights, such rights shall
immediately become null and void.

7. Binding Effect. This Grant Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under Grantee.

8. Rights of Grantee. Any benefits payable under Section 2 or 3 shall be
provided from the general assets of the Company. Grantee’s rights arising under
this Grant Agreement shall not rise above those of a general creditor of the
Company.

 

3



--------------------------------------------------------------------------------

9. Entire Agreement and Amendment. This Grant Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the UBAs granted hereby. Without limiting the scope
of the preceding sentence, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby made
null and void and of no further force and effect. Grantee and the Company agree
that, with respect to the UBAs, the vesting provisions set forth in this Grant
Agreement supersede, and govern and control over, any performance criteria
achievement and vesting provisions set forth in the Plan.

10. Notices. Any notices given in connection with this Grant Agreement shall, if
issued to Grantee, be delivered to Grantee’s current address on file with the
Company, or if issued to the Company, be delivered to the Company’s principal
offices.

11. Execution of Receipts and Releases. Payment of cash or other property to
Grantee, or to Grantee’s legal representatives, heirs, legatees or distributees,
in accordance with the provisions hereof, shall, to the extent thereof, be in
full satisfaction of all claims of such persons hereunder. The Company may
require Grantee or Grantee’s legal representatives, heirs, legatees or
distributees, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall reasonably determine.

12. Reorganization of the Company. The existence of this Grant Agreement shall
not affect in any way the right or power of the Company and its Affiliates or
their respective unitholders, stockholders or other equity holders to make or
authorize (a) any or all adjustments, recapitalizations, reorganizations or
other changes in the respective capital structures or businesses of any of the
Company and its Affiliates; (b) any merger or consolidation of any of the
Company and its Affiliates; (c) any issue of bonds, debentures, preferred or
prior preference units or securities ahead of or affecting the UBAs or the
rights thereof; (d) the dissolution or liquidation of any of the Company and its
Affiliates, or any sale or transfer of all or any part of their assets or
business; or (e) or any other corporate act or proceeding, whether of a similar
character or otherwise.

13. Recapitalization Events. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Company, issuance of warrants or other rights to
purchase Units or other securities of the Company, or other similar transaction
or event affects the Units such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Grant
Agreement, then the Committee shall, in such manner as it may deem equitable,
adjust the Cash Value or the Unit Price set forth in Section 2(a) or, if deemed
appropriate by the Committee, make provision for a cash payment to Grantee.

14. Certain Restrictions. By executing this Grant Agreement, Grantee
acknowledges that he or she has received a copy of the Plan and agrees that
Grantee will enter into such written representations, warranties and agreements
and execute such documents as the Company may reasonably request in order to
comply with the securities laws or any other applicable laws, rules or
regulations or with this document or the terms of the Plan.

15. Amendment and Termination. No amendment or termination of this Grant
Agreement that adversely affects the rights of the Grantee shall be made by the
Company at any time without the prior written consent of Grantee.

 

4



--------------------------------------------------------------------------------

16. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Grant Agreement to be
effective as of April [—], 2011.

 

Constellation Energy Partners LLC     Grantee By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

6



--------------------------------------------------------------------------------

APPENDIX A

CONSTELLATION ENERGY PARTNERS LLC

2009 OMNIBUS INCENTIVE COMPENSATION PLAN

 

A-1